870 F.2d 657
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Vasco HOWARD, Plaintiff-Appellant,v.Richard P. SEITER, Director, Norris W. McMackin, Supt.,Richard Byrd, Brentling, Ohio Parole Authority,Defendants-Appellees.
No. 88-3537.
United States Court of Appeals, Sixth Circuit.
March 22, 1989.

1
Before BOYCE F. MARTIN, Jr., and MILBURN, Circuit Judges, and BARBARA K. HACKETT, District Judge.*

ORDER

2
Vasco Howard appeals the dismissal of his complaint filed pursuant to 42 U.S.C. Sec. 1983.


3
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


4
Seeking monetary damages, injunctive and declaratory relief, Howard brought suit alleging the deprivation of his eighth amendment right to be free from cruel and unusual punishment.  The case was assigned to a magistrate who recommended dismissing Howard's complaint because it was outside the applicable one-year statute of limitations.  Howard moved for an extension of time in which to file objections to the magistrate's report and recommendation.  The motion was granted and Howard was given until March 30, 1988, to file objections.  Instead of filing objections, however, Howard moved for another extension of time.  This motion was signed and certified by Howard on April 1, 1988;  hence, it was untimely.  It was filed April 8, 1988.


5
The district court adopted the magistrate's report and recommendation because Howard failed to file objections to the magistrate's report with the district court.


6
Upon review, we find no error.  Howard waived further appeal by failing to file timely objections to the magistrate's report.   Thomas v. Arn, 474 U.S. 140 (1985).


7
Accordingly, the order of the district court dismissing Howard's complaint is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Barbara K. Hackett, U.S. District Judge for the Eastern District of Michigan, sitting by designation